 Case 2:19-cv-00364-JDL Document 16 Filed 02/24/20 Page 1 of 3                        PageID #: 92



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

WVUE 2015-1,                                      )
                                                  )
               Plaintiff                          )
                                                  )
v.                                                )    Case No. 2:19-CV-00364-JDL
                                                  )
DOONAN, GRAVES & LONGORIA, LLC,                   )
and                                               )
JOHN A. DOONAN, ESQ.,                             )
                                                  )
               Defendants                         )


             CONSENTED TO MOTION TO AMEND SCHEDULING ORDER

       Plaintiff WVUE 2015-1, with the consent of Defendants Doonan, Graves & Longoria,

LLC and John A. Doonan, Esq., move the Court for an Order amending certain deadlines in the

Scheduling Order [Document 15] issued by the Court in this case, for the reasons set forth below.

       1.      The Scheduling Order in this case includes the following deadlines:

               (a)     Plaintiff’s expert deadline - February 26, 2020;

               (b)     Defendants’ expert deadline - April 1, 2020;

               (c)     Deadline to complete discovery - April 29, 2020;

               (d)     Deadline to file Notice of Intent to File Summary Judgment and Need for

               a Pre-Filing Conference Pursuant to Local Rule 56(h) - May 6, 2020; and

               (e)     Deadline for filing of Dispositive Motions, Daubert and Kumho Motions -

               May 20, 2020.

       2.      The parties are still in the process of exchanging relevant documents in this case,

including the complete legal files maintained by the Defendants. The parties agree the exchange

of this information is a prerequisite to the taking of depositions in this case, including the

depositions of the Plaintiffs and Defendants. This discovery also needs to be completed in order
 Case 2:19-cv-00364-JDL Document 16 Filed 02/24/20 Page 2 of 3                       PageID #: 93



for both Plaintiff and Defendants to provide meaningful and complete expert designations.

While Plaintiff has retained an expert, his opinions cannot be finalized until his review of the

complete legal files and deposition transcripts. It is anticipated depositions will take place in late

March and the beginning April, 2020.

       3.      Among the depositions anticipated to be taken is that of John W. Allen, Jr., the

owner of the property subject to foreclosure in the underlying case on which this legal

malpractice action is premised. Undersigned counsel has been advised by Mr. Allen’s counsel,

Thomas Cox, Esq., that Mr. Allen is in poor health and scheduling of his deposition may be

delayed.

       4.      Accordingly, Plaintiff, with the consent of the Defendants, respectfully requests

that this Court amend the Scheduling Order to provide for the following new deadlines:

       (a)     Plaintiff’s deadline to designate expert witnesses: April 17, 2020;

       (b)     Defendants’ deadline to designate expert witnesses: May 15, 2020;

       (c)     Deadline to complete discovery: May 29, 2020;

       (d)     Deadline to file Notice of Intent to File Motion for Summary Judgment and Need

       for Pre-Filing Conference Pursuant to Local Rule 56(h): June 5, 2020; and

       (e)     Deadline for filing all dispositive motions and all Daubert and Kumho Motions:

       June 30, 2020.

Dated: February 24, 2020
                                               /s/ Lee H. Bals
                                               Lee H. Bals

                                               MARCUS|CLEGG
                                               16 Middle Street, Unit 501
                                               Portland, ME 04101-5166
                                               (207) 828-8000
                                               lbals@marcusclegg.com



                                                  2
 Case 2:19-cv-00364-JDL Document 16 Filed 02/24/20 Page 3 of 3                PageID #: 94




                              CERTIFICATE OF SERVICE

        I, Lee H. Bals, hereby certify that I am over eighteen years old and caused a true and
correct copy of the foregoing document to be served electronically on the parties receiving
service in this case through the Court’s CM/ECF electronic filing system on February 24, 2020.


                                           /s/ Lee H. Bals
                                           Lee H. Bals




                                              3
